Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 1 of 22 Page ID #:271




  1 ALESHIRE & WYNDER, LLP
    ERIC L. DUNN, State Bar No. 176851
  2  edunn@awattorneys.com
    STEPHEN R. ONSTOT, State Bar No. 139319
  3  sonstot@awattorneys.com
    BRADEN J. HOLLY, State Bar No. 312098
  4  bholly@awattorneys.com
    3880 Lemon Street, Suite 520
  5 Riverside, California 92501
    Telephone: (951) 241-7338
  6 Facsimile: (951) 300-0985
  7 Attorneys for COUNTY OF SAN
    BERNARDINO, and SAN
  8 BERNARDINO COUNTY SHERIFF’S
    DEPARTMENT
  9
                      UNITED STATES DISTRICT COURT
 10
          CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
 11
 12
      UNITED STATES OF AMERICA,                    Case No. 5:19-cv-02298 AB (SPx)
 13
                            Plaintiff,             DEFENDANTS COUNTY OF SAN
 14                                                BERNARDINO and SAN
                v.                                 BERNARDINO COUNTY
 15                                                SHERIFF’S DEPARTMENT’S
    CITY OF HESPERIA, COUNTY OF                    ANSWER TO FIRST AMENDED
 16 SAN BERNARDINO, and SAN                        COMPLAINT AND DEMAND FOR
    BERNARDINO COUNTY SHERIFF’S                    JURY TRIAL
 17 DEPARTMENT,
 18                         Defendants.            The Hon. Andre Birotte
 19                                                Trial Date:        N/A
 20
 21            Defendants COUNTY OF SAN BERNARDINO, and SAN BERNARDINO
 22 COUNTY SHERIFF’S DEPARTMENT (“Defendants”) hereby respond to the
 23 allegations contained in the First Amended Complaint (“FAC”) filed by PLAINTIFF
 24 UNITED STATES OF AMERICA (“Plaintiff”) and each cause of action thereafter as
 25 follows:
 26 / / /
 27
 28
      01071.0047/671208.1                                              Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                        DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 2 of 22 Page ID #:272




  1                                             INTRODUCTION
  2            1.           Defendants allege that Title VIII of the Civil Rights Act of 1968, as
  3 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C. §§ 3601–3631 (the
  4 “Fair Housing Act” or “FHA”) and 42 U.S.C. § 3612(o) speak for themselves, and that
  5 to admit or deny the allegations of Paragraph 1 of the Complaint calls for a legal
  6 conclusion. The foregoing notwithstanding, the Defendants admit that the statements of
  7 the second sentence of this paragraph regarding the procedural history prior to the filing
  8 of the FAC are accurate.
  9            2.           Defendants deny the allegations of paragraph 2 of the FAC.
 10            3.           Defendants deny the allegations of paragraph 3 of the FAC.
 11            4.           Defendants deny the allegations of the first sentence of paragraph 4 of the
 12 FAC to the extent that it alleges that the ordinance at issue required the eviction of any
 13 and all tenants upon notification of criminal activity by the Sheriff’s Department.
 14 Defendants admit the allegations of the second sentence of paragraph 4 of the FAC, in
 15 that the ordinance mandated Sheriff’s Department screenings for tenants and annual
 16 exterior inspections of rental properties. Defendants deny the remaining allegations of
 17 paragraph 4 of the FAC.
 18            5.           Defendants deny the allegations of paragraph 5 of the FAC.
 19            6.           Defendants deny the allegations of paragraph 6 of the FAC.
 20                                      JURISDICTION AND VENUE
 21            7.           Defendants allege that the statutes cited in paragraph of the FAC speak for
 22 themselves, and that to admit or deny the allegations of Paragraph 7 of the FAC calls
 23 for a legal conclusion. However, the Defendants do not dispute that this Court has
 24 jurisdiction over this action.
 25            8.           Defendants allege that 28 U.S.C. § 1391(b) speaks for itself, and that to
 26 admit or deny the allegations of Paragraph 8 of the FAC calls for a legal conclusion.
 27 However, Defendants do not dispute that this action is properly venued in the Central
 28 District of California.
      01071.0047/671208.1
                                              -2-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                        DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 3 of 22 Page ID #:273




  1
  2                                               DEFENDANTS
  3            9.           Defendants admit the allegations of paragraph 9 of the FAC.
  4            10.          Defendants admit the allegations of paragraph 10 of the FAC.
  5            11.          Defendants lack sufficient knowledge or information, based on the
  6 phrasing of paragraph 11, to form a basis as to the truth of paragraph 11, as the FAC
  7 does not specify what City programs or activities receive federal financial assistance.
  8 However, the City does not dispute that some of its programs and activities receive
  9 federal financial assistance.
 10            12.          Defendants allege that any contracts alleged in paragraph 12 of the FAC
 11 speak for themselves, and that to admit or deny the allegations of paragraph 12 of the
 12 FAC calls for a legal conclusion. Additionally, Defendants lack sufficient knowledge or
 13 information to form a basis as to the truth of paragraph 12 of the FAC.
 14            13.          Defendants deny the allegations of paragraph 13 of the FAC. A county is
 15 not a municipal corporation, it is a legal subdivision of the State of California. (Cal.
 16 Const., art. XI, § 1; Williams v. McClellan (1953) 119 Cal.App.2d 138, 143.)
 17            14.          Defendants admit the allegations of paragraph 14 of the FAC.
 18            15.          Defendants admit the allegations of paragraph 15 of the FAC.
 19            16.          Defendants admit the allegations of paragraph 16 of the FAC.
 20                                       FACTUAL ALLEGATIONS
 21            17.          Defendants admit the allegations of paragraph 17 of the FAC.
 22            18.          Defendants lack sufficient knowledge or information to form a basis as to
 23 the truth of the allegations of paragraph 18 of the FAC and on that basis deny those
 24 allegations.
 25            19.          Defendants lack sufficient knowledge or information to form a basis as to
 26 the truth of the allegations of paragraph 19 of the FAC and on that basis deny those
 27 allegations.
 28            20.          Defendants admit the allegations of paragraph 20 of the FAC.
      01071.0047/671208.1
                                                       -3-                        Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                        DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 4 of 22 Page ID #:274




  1            21.          Defendants admit the allegation of paragraph 21 of the FAC in that the
  2 ordinance applied exclusively to rental properties.
  3                         a.    Defendants admit the allegations of paragraph 21(a).
  4                         b.    Defendants admit the allegations of paragraph 21(b).
  5                         c.    Defendants admit the allegations of paragraph 21(c), except that the
  6 quoted language in the final sentence of paragraph 21(c) is not a wholly accurate quote
  7 of the language contained in the addendum, which specifies that “every member of
  8 OCCUPANT/RESIDENT’s household, or a guest or other person(s) under
  9 OCCUPANT/RESIDENT’s control shall vacate said premises within three days, all in
 10 accordance with California Law.”
 11                         d.    Defendants admit the allegations of paragraph 21(d).
 12                         e.    Defendants admit the allegations of paragraph 21(e) in that the
 13 ordinance required all rental properties in the City to undergo annual exterior
 14 inspections and provided for the alleged fees, but deny that the ordinance provided
 15 specific criteria, such as lighting and landscaping, to be inspected.
 16            22.          Defendants admit the allegations of the first sentence of paragraph 22 of
 17 the FAC. Defendants deny the allegations of the second sentence of paragraph 22 of the
 18 FAC because, while many provisions of the ordinance are similar or unchanged,
 19 substantive changes to the ordinance were made. Defendants admit the allegations of
 20 the third sentence of paragraph 22 of the FAC.
 21            23.          Defendants deny the allegations of paragraph 23 of the FAC.
 22            24.          Defendants deny the allegations of paragraph 24 of the FAC.
 23            25.          Defendants deny the allegations of the first sentence of paragraph 25 of the
 24 FAC. Defendants deny the allegations of the second sentence of paragraph 25 of the
 25 FAC. Defendants lack sufficient knowledge or information to form a basis as to the
 26 truth of the allegations of the third sentence of paragraph 25 of the FAC and on that
 27 basis deny those allegations.
 28
      01071.0047/671208.1
                                              -4-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                        DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 5 of 22 Page ID #:275




  1                a.    Defendants admit the allegations of paragraph 25(a) of the FAC,
  2 because the quoted language is accurate, although it is excerpted and stripped of
  3 context.
  4                b.    Defendants admit the allegations of paragraph 25(b) of the FAC,
  5 because the quoted language is accurate, although it is excerpted and stripped of
  6 context.
  7                c.    Defendants admit the allegations of paragraph 25(c) of the FAC,
  8 because the quoted language is accurate, although it is excerpted and stripped of
  9 context.
 10                d.    Defendants admit the allegations of paragraph 25(d) of the FAC,
 11 because the quoted language is accurate, although it is excerpted and stripped of
 12 context.
 13                e.    Defendants admit the allegations of the first sentence of paragraph
 14 25(e) of the FAC. Defendants lacks sufficient knowledge or information to form a basis
 15 as to the truth of the allegations of the second and third sentences of paragraph 25(e) of
 16 the FAC, and on that basis deny those allegations. The foregoing notwithstanding,
 17 Defendants admit that an individual did speak at a hearing on the ordinance and state
 18 that people were moving from parts of Los Angeles County which he identified by the
 19 323 area code.
 20         26.    Defendants admit the allegations of paragraph 26 of the FAC.
 21         27.    Defendants deny the allegations of the first sentence of paragraph 27 of the
 22 FAC. Defendants lack sufficient knowledge or information to form a basis as to the
 23 truth of the allegations of the second sentence of Paragraph 27 regarding the
 24 demographics of renters in the City of Hesperia and on that basis deny those
 25 allegations.
 26         28.    Defendants deny the allegations of the first sentence of paragraph 28 of the
 27 FAC. Defendants admit the allegations of the second sentence of paragraph 28 to the
 28 extent that the quoted language therein, stripped of further context, is accurate.
    01071.0047/671208.1
                                           -5-                      Case No. 5:19-cv-02298
          DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                     DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 6 of 22 Page ID #:276




  1 Defendants admit the allegations of the third sentence of paragraph 28 to the extent that
  2 the quoted language therein, stripped of further context, is accurate.
  3         29.    Despite a good faith effort to review records and provide substantive
  4 responses to the allegations of the FAC, the documents produced thus far in discovery
  5 are voluminous and are still being reviewed, and Defendants therefore lacks sufficient
  6 knowledge or information to form a basis as to the truth of the allegations of paragraph
  7 29 of the FAC at this time, and on that basis deny those allegations. The foregoing
  8 notwithstanding, Defendants admit that they provided support and resources to the City
  9 of Hesperia (“City”) in the preparation and implementation of the ordinance inasmuch
 10 as the Sheriff’s Department was contracted to provide police services to the City prior
 11 to the enactment of the ordinance.
 12         30.    Defendants lacks sufficient knowledge or information to form a basis as to
 13 the truth of the allegations of the first sentence of paragraph 30 of the FAC and on that
 14 basis deny those allegations. Defendants admit the allegations of the second sentence of
 15 paragraph 30 of the FAC. Defendants admit the allegations of the third sentence
 16 paragraph 30 of the FAC in that then-Captain Bentsen made a presentation before the
 17 City Council in which he provided data related to crime and rental housing. Defendants
 18 deny the allegations of the fourth sentence of paragraph 30 of the FAC.
 19                a.    Defendants admit the allegations of the first sentence of paragraph
 20 30(a) of the FAC. Defendants lack sufficient information or belief to form a basis as to
 21 the truth of the allegations of the second sentence of paragraph 30(a) regarding the
 22 necessity of further information, and on that basis deny those allegations.
 23                b.    Defendants admit the allegations of the first sentence of paragraph
 24 30(b) of the FAC. Defendants admit the allegations of the second sentence of paragraph
 25 30(b) of the FAC. Defendants admit those allegations of the third sentence of paragraph
 26 30(b) alleging that the presentation by Bentsen did not include data for multiple
 27 responses involving alarm calls, but lack sufficient information or belief to form a basis
 28 as to the truth of the allegations regarding whether alarm calls typically occurred at
    01071.0047/671208.1
                                               -6-                      Case No. 5:19-cv-02298
          DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                     DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 7 of 22 Page ID #:277




  1 homes. Defendants admit the allegations of the fourth sentence of paragraph 30(b) of
  2 the FAC.
  3               c.     Defendants admit the allegations of paragraph 30(c) of the FAC.
  4         31.   Defendants admit the allegations of the first sentence paragraph 31 of the
  5 FAC in that the Sheriff’s Department had an internal unit to enforce the ordinance.
  6 Defendants lack sufficient knowledge or information to form a basis as to the truth of
  7 the allegations of the first sentence of paragraph 31 of the FAC regarding the
  8 establishment of the aforementioned unit prior to the ordinance’s being enacted, and on
  9 that basis deny those allegations. Defendants admit that the Sheriff’s Department
 10 licensed “easy-tracking” software, but Defendants are informed and believes, and on
 11 that basis allege, that the Sheriff’s Department licensed the alleged software more than
 12 a year before the ordinance at issue in the FAC was passed.
 13         32.   Defendants admit the allegations of paragraph 32 of the FAC, inasmuch as
 14 the quoted language is accurate, although excerpted and stripped of context. However,
 15 Defendants deny the allegations of paragraph 32 that Bentsen made any representations
 16 regarding whether the acts described in the language quoted therein would warrant
 17 eviction.
 18         33.   Despite a good faith effort to review records and provide substantive
 19 responses to the allegations of the FAC, the documents produced thus far in discovery
 20 are voluminous and are still being reviewed, and Defendants therefore lack sufficient
 21 knowledge or information to form a basis as to the truth of the allegations of paragraph
 22 33 of the FAC at this time, and on that basis deny those allegations. The foregoing
 23 notwithstanding, Defendants admit the allegations of the second sentence of paragraph
 24 33 only inasmuch as an individual did state that the ordinance was “trampling on civil
 25 rights” during a hearing on the matter
 26         34.   Despite a good faith effort to review records and provide substantive
 27 responses to the allegations of the FAC, the documents produced thus far in discovery
 28 are voluminous and are still being reviewed, and Defendants therefore lack sufficient
    01071.0047/671208.1
                                             -7-                      Case No. 5:19-cv-02298
          DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                     DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 8 of 22 Page ID #:278




  1 knowledge or information to form a basis as to the truth of the allegations of the first
  2 sentence of paragraph 34 of the FAC at this time because Defendants are unable to
  3 locate the alleged letter prior to the deadline for the filing of this Answer, and on that
  4 basis deny those allegations. Defendants admit the allegations of the second sentence of
  5 paragraph 34, inasmuch as the quoted language is accurate, although incomplete and
  6 stripped of context. Defendants deny the allegations of the third sentence of paragraph
  7 34 of the FAC because Plaintiff has altered the quoted language, and as such it is not
  8 accurate.
  9            35.          Despite a good faith effort to review records and provide substantive
 10 responses to the allegations of the FAC, the documents produced thus far in discovery
 11 are voluminous and are still being reviewed, and Defendants therefore lack sufficient
 12 knowledge or information to form a basis as to the truth of the allegations of paragraph
 13 35 of the FAC at this time, and on that basis deny those allegations. However,
 14 Defendants did locate the letter alleged in the second sentence of paragraph 35 of the
 15 FAC, and therefore admit the allegations of the second sentence of paragraph 35 of the
 16 FAC.
 17            36.          Defendants admit the allegations of paragraph 36 of the FAC.
 18            37.          Defendants admit the allegations of the first sentence of paragraph 37 of
 19 the FAC. Defendants lack sufficient knowledge or information to form a basis as to the
 20 truth of the allegations of the second sentence of paragraph 37 of the FAC regarding the
 21 composition of the internal unit tasked with enforcing the ordinance throughout the
 22 entire period relevant to this FAC, but admit that there was an internal unit tasked with
 23 enforcing the ordinance.
 24            38.          Defendants deny the allegations of the first sentence of paragraph 38 of the
 25 FAC. Defendants admit the allegations of the second sentence of paragraph 38 of the
 26 FAC. Defendants deny the allegations of the third sentence of paragraph 38 of the FAC
 27 because the ordinance did not mandate that owners begin an eviction process as to any
 28 and all tenants.
      01071.0047/671208.1
                                              -8-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                        DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 9 of 22 Page ID #:279




  1            39.          Defendants deny the allegations of the first sentence of paragraph 39 of the
  2 FAC. Defendants deny the allegations of the second sentence of paragraph 39 of the
  3 FAC. Defendants admit the allegations of the third sentence of paragraph 39, to the
  4 extent that the ordinance gave the Chief of Police discretion to determine what evidence
  5 and documents to provide to the extent permitted under relevant state and federal law.
  6            40.          Despite a good faith effort to review records and provide substantive
  7 responses to the allegations of the FAC, the documents produced thus far in discovery
  8 are voluminous and are still being reviewed, and quoted individuals and organizations
  9 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
 10 knowledge or information to form a basis as to the truth of the allegations of paragraph
 11 40 of the FAC at this time, and on that basis deny those allegations.
 12            41.          Defendants admit the allegations of the first sentence of paragraph 41 of
 13 the FAC in that the ordinance did not require a conviction or court judgment prior to a
 14 determination that a tenant should be evicted under the ordinance, but lacks sufficient
 15 information or belief to form a basis as to the truth of the allegation that the Sheriff’s
 16 Department “routinely” determined tenants should be evicted, and on that basis denies
 17 those allegations. Despite a good faith effort to review records and provide substantive
 18 responses to the allegations of the FAC, the documents produced thus far in discovery
 19 are voluminous and are still being reviewed, and quoted individuals and organizations
 20 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
 21 knowledge or information to form a basis as to the truth of the remaining allegations of
 22 paragraph 41 of the FAC at this time, and on that basis deny those allegations.
 23            42.          Defendants deny the allegations of the first sentence of paragraph 42 of the
 24 FAC. Despite a good faith effort to review records and provide substantive responses to
 25 the allegations of the FAC, the documents produced thus far in discovery are
 26 voluminous and are still being reviewed, and quoted individuals and organizations are
 27 frequently left unnamed in the FAC, and Defendants therefore lack sufficient
 28
      01071.0047/671208.1
                                              -9-                      Case No. 5:19-cv-02298
             DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                        DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 10 of 22 Page ID #:280




   1 knowledge or information to form a basis as to the truth of the remaining allegations of
   2 paragraph 42 of the FAC at this time, and on that basis deny those allegations.
   3            43.          Despite a good faith effort to review records and provide substantive
   4 responses to the allegations of the FAC, the documents produced thus far in discovery
   5 are voluminous and are still being reviewed, and quoted individuals and organizations
   6 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
   7 knowledge or information to form a basis as to the truth of the allegations of paragraph
   8 43 of the FAC at this time, and on that basis deny those allegations.
   9            44.          Despite a good faith effort to review records and provide substantive
  10 responses to the allegations of the FAC, the documents produced thus far in discovery
  11 are voluminous and are still being reviewed, and quoted individuals and organizations
  12 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
  13 knowledge or information to form a basis as to the truth of the allegations of paragraph
  14 44 of the FAC at this time, and on that basis deny those allegations.
  15            45.          Despite a good faith effort to review records and provide substantive
  16 responses to the allegations of the FAC, the documents produced thus far in discovery
  17 are voluminous and are still being reviewed, and quoted individuals and organizations
  18 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
  19 knowledge or information to form a basis as to the truth of the allegations of paragraph
  20 45 of the FAC at this time, and on that basis deny those allegations.
  21            46.          Despite a good faith effort to review records and provide substantive
  22 responses to the allegations of the FAC, the documents produced thus far in discovery
  23 are voluminous and are still being reviewed, and quoted individuals and organizations
  24 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
  25 knowledge or information to form a basis as to the truth of the allegations of paragraph
  26 46 of the FAC at this time, and on that basis deny those allegations.
  27 / / /
  28
       01071.0047/671208.1
                                              -10-                      Case No. 5:19-cv-02298
              DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                         DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 11 of 22 Page ID #:281




   1            47.          Defendants lack sufficient knowledge or information to form a basis as to
   2 the truth of the allegations of paragraph 47 of the FAC and on that basis deny those
   3 allegations.
   4            48.          Defendants lack sufficient knowledge or information to form a basis as to
   5 the truth of the allegations of paragraph 48 of the FAC and on that basis deny those
   6 allegations.
   7            49.          Paragraph 49 of the FAC contains no factual allegations regarding any act
   8 or omission of Defendants. To the extent that a response to paragraph 49 is required,
   9 Defendants lack sufficient knowledge or information to form a basis as to the truth of
  10 the allegations of paragraph 49 and on that basis deny those allegations.
  11            50.          Defendants deny the allegations of the first sentence of paragraph 45 of the
  12 FAC. Defendants deny the allegations of the second sentence of paragraph 45 of the
  13 FAC to the extent that it alleges the Sheriff’s Department threatened any fines beyond
  14 those authorized by the ordinance. Despite a good faith effort to review records and
  15 provide substantive responses to the allegations of the FAC, the documents produced
  16 thus far in discovery are voluminous and are still being reviewed, and quoted
  17 individuals and organizations are frequently left unnamed in the FAC, and Defendants
  18 therefore lack sufficient knowledge or information to form a basis as to the truth of the
  19 remaining allegations of paragraph 50 of the FAC at this time, and on that basis deny
  20 those allegations.
  21            51.          Defendants deny the allegations of paragraph 51 of the FAC.
  22            52.          Defendants admit the allegations of paragraph 52 of the FAC to the extent
  23 that the Sheriff’s Department did track enforcement of the ordinance, but at this time
  24 Defendants lack sufficient knowledge or information to form a basis as to the truth of
  25 the allegation regarding the number of tenants identified, and on that basis deny those
  26 allegations.
  27 / / /
  28
       01071.0047/671208.1
                                              -11-                      Case No. 5:19-cv-02298
              DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                         DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 12 of 22 Page ID #:282




   1            53.          Defendants lacks sufficient knowledge or information to form a basis as to
   2 the truth of the allegations of paragraph 53 of the FAC and on that basis deny those
   3 allegations.
   4            54.          Defendants lack sufficient knowledge or information to form a basis as to
   5 the truth of the allegations of paragraph 54 of the FAC and on that basis deny those
   6 allegations.
   7
   8            55.          Defendants lack sufficient knowledge or information to form a basis as to
   9 the truth of the allegations of paragraph 55 of the FAC and on that basis deny those
  10 allegations.
  11            56.          Defendants lack sufficient knowledge or information to form a basis as to
  12 the truth of the allegations of paragraph 56 of the FAC and on that basis deny those
  13 allegations.
  14            57.          Defendants deny the allegations of paragraph 57 of the FAC.
  15            58.          Defendants admit the allegations of paragraph 58 of the FAC.
  16            59.          Despite a good faith effort to review records and provide substantive
  17 responses to the allegations of the FAC, the documents produced thus far in discovery
  18 are voluminous and are still being reviewed, and quoted individuals and organizations
  19 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
  20 knowledge or information to form a basis as to the truth of the allegations of paragraph
  21 59 of the FAC at this time, and on that basis deny those allegations.
  22            60.          Despite a good faith effort to review records and provide substantive
  23 responses to the allegations of the FAC, the documents produced thus far in discovery
  24 are voluminous and are still being reviewed, and quoted individuals and organizations
  25 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
  26 knowledge or information to form a basis as to the truth of the allegations of paragraph
  27 60 of the FAC at this time, and on that basis deny those allegations.
  28
       01071.0047/671208.1
                                              -12-                      Case No. 5:19-cv-02298
              DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                         DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 13 of 22 Page ID #:283




   1         61.    Despite a good faith effort to review records and provide substantive
   2 responses to the allegations of the FAC, the documents produced thus far in discovery
   3 are voluminous and are still being reviewed, and quoted individuals and organizations
   4 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
   5 knowledge or information to form a basis as to the truth of the allegations of paragraph
   6 61 of the FAC at this time, and on that basis deny those allegations.
   7         62.    Despite a good faith effort to review records and provide substantive
   8 responses to the allegations of the FAC, the documents produced thus far in discovery
   9 are voluminous and are still being reviewed, and quoted individuals and organizations
  10 are frequently left unnamed in the FAC, and Defendants therefore lack sufficient
  11 knowledge or information to form a basis as to the truth of the allegations of paragraph
  12 62 of the FAC at this time, and on that basis deny those allegations.
  13         63.    Defendants deny the allegations of paragraph 63 of the FAC.
  14         64.    Defendants deny the allegations of paragraph 64 of the FAC.
  15         65.    Defendants deny the allegations of paragraph 65 of the FAC.
  16         66.    Defendants deny the allegations of paragraph 66 of the FAC.
  17         67.    Defendants admit the allegations of paragraph 67 of the FAC.
  18         68.    Defendants allege that the documents alleged in paragraph 68 speak for
  19 themselves, and that to admit or deny the allegations of Paragraph 68 of the FAC calls
  20 for a legal conclusion. Additionally, the documents produced thus far in discovery
  21 exceed 60,000 pages, and Defendants were unable to perform a sufficient review of all
  22 potentially relevant documents to gain sufficient knowledge or information to form a
  23 basis as to the truth of the allegations of paragraph 68 at this time, and on that basis
  24 deny those allegations,
  25         69.    Defendants allege that paragraph 69 of the FAC contains no factual
  26 allegations regarding any act or omission of Defendants. Defendants further allege that
  27 the statutes and regulations alleged in paragraph 69 speak for themselves, and that to
  28 admit or deny the allegations of Paragraph 69 of the FAC calls for a legal conclusion.
     01071.0047/671208.1
                                              -13-                       Case No. 5:19-cv-02298
           DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                      DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 14 of 22 Page ID #:284




   1            70.          Defendant alleges that the documents alleged in paragraph 70 speak for
   2 themselves, and that to admit or deny the allegations of Paragraph 70 of the FAC calls
   3 for a legal conclusion. Additionally, the documents produced thus far in discovery
   4 exceed 60,000 pages, and Defendant was unable to perform a sufficient review of all
   5 potentially relevant documents to gain sufficient knowledge or information to form a
   6 basis as to the truth of the allegations of paragraph 70 at this time, and on that basis
   7 denies those allegations,
   8            71.          Defendants admit the allegations of paragraph 71 of the FAC.
   9            72.          Defendants admit the allegations of paragraph 72 of the FAC in that HUD
  10 completed an investigation and prepared a final investigative report, but Defendants are
  11 informed and believe that HUD did not engage in a good faith attempt at conciliation,
  12 and therefore deny that HUD truly attempted conciliation.
  13            73.          Defendants lack sufficient knowledge or information to form a basis as to
  14 the truth of the allegations of paragraph 73 of the FAC and on that basis deny those
  15 allegations.
  16            74.          Defendants admit the allegations of paragraph 74 of the FAC.
  17            75.          Defendants admit the allegations of paragraph 75 of the FAC.
  18            76.          Defendants admit the allegations of paragraph 76 of the FAC.
  19            77.          Defendants lack sufficient knowledge or information to form a basis as to
  20 the truth of the allegations of paragraph 77 of the FAC and on that basis deny those
  21 allegations.
  22            78.          Defendants admit the allegations of paragraph 78 of the FAC.
  23            79.          Defendants lack sufficient knowledge or information to form a basis as to
  24 the truth of the allegations of Paragraph 79 of the FAC and on that basis denies those
  25 allegations.
  26            80.          Defendants lack sufficient knowledge or information to form a basis as to
  27 the truth of the allegations of Paragraph 80 of the FAC and on that basis denies those
  28 allegations.
       01071.0047/671208.1
                                              -14-                      Case No. 5:19-cv-02298
              DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                         DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 15 of 22 Page ID #:285




   1            81.          This paragraph 81 merely re-alleges and re-incorporates all preceding
   2 paragraphs, and Defendants therefore re-assert their responses in each of the preceding
   3 paragraphs in this Answer.
   4            82.          Defendants allege that Title VIII of the Civil Rights Act of 1968, as
   5 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.§ 3602(b) (the “Fair
   6 Housing Act” or “FHA”) speaks for itself, and that to admit or deny the allegations of
   7 paragraph 82 of the FAC calls for a legal conclusion. The foregoing notwithstanding,
   8 Defendants respond that Defendants lack sufficient knowledge or information to form a
   9 basis as to the truth of the allegations of paragraph 82 and on that basis deny those
  10 allegations.
  11            83.          Defendants deny the allegations of paragraph 83 of the FAC.
  12            84.          Defendants deny the allegations of paragraph 84 of the FAC.
  13            85.          Defendants allege that Title VIII of the Civil Rights Act of 1968, as
  14 amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.§ 3602(i)(the “Fair
  15 Housing Act” or “FHA”) speaks for itself, and that to admit or deny the allegations of
  16 Paragraph 85 of the FAC calls for a legal conclusion. The foregoing notwithstanding,
  17 Defendants deny the allegations of paragraph 85 of the FAC.
  18            86.          Defendants deny the allegations of paragraph 86 of the FAC.
  19            87.          This paragraph 87 merely re-alleges and re-incorporates all preceding
  20 paragraphs, and Defendants therefore re-assert their responses in each of the preceding
  21 paragraphs in this Answer.
  22            88.          Defendants lack sufficient knowledge or information to form a basis as to
  23 the truth of paragraph 88, and on that basis deny those allegations.
  24            89.          Defendants deny the allegations of paragraph 89 of the FAC.
  25            90.          Defendants deny the allegations of paragraph 90 of the FAC.
  26            91.          This paragraph 91 merely re-alleges and re-incorporates all preceding
  27 paragraphs, and Defendants therefore re-assert their responses in each of the preceding
  28 paragraphs in this Answer.
       01071.0047/671208.1
                                              -15-                      Case No. 5:19-cv-02298
              DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                         DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 16 of 22 Page ID #:286




   1            92.          Defendants allege that any contracts alleged in paragraph 92 of the FAC
   2 speak for themselves, and that to admit or deny the allegations of paragraph 92 of the
   3 FAC calls for a legal conclusion. Additionally, the documents produced thus far in
   4 discovery exceed 60,000 pages, and Defendants were unable to perform a sufficient
   5 review of all potentially relevant documents to gain sufficient knowledge or
   6 information to form a basis as to the truth of the allegations of paragraph 92 at this
   7 time, and on that basis deny those allegations.
   8            93.          Defendants deny the allegations of paragraph 93 of the FAC.
   9            94.          Defendants deny the allegations of paragraph 93 of the FAC.
  10                                      AFFIRMATIVE DEFENSES
  11            Defendants allege the following affirmative defenses as to each and every claim
  12 for relief and as to each and every allegation set forth in the FAC. Defendants reserve
  13 the right to add affirmative defenses to those stated hereinafter to the extent that
  14 discovery, disclosures, or other evidence in the case raises such as proper defenses.
  15                                   FIRST AFFIRMATIVE DEFENSE
  16                                        (Failure to State a Claim)
  17            Plaintiff’s FAC, and each cause of action alleged therein, fails to set forth facts
  18 sufficient to state a claim against Defendants.
  19                                 SECOND AFFIRMATIVE DEFENSE
  20                                                 (Laches)
  21            Plaintiff’s FAC is barred, in whole or in part, by the doctrine of laches due to
  22 Plaintiff’s unreasonable delay in prosecuting the instant action. The original complaint
  23 brought by HUD in this matter was brought in 2016, and in the intervening time HUD
  24 failed to actively pursue the matter, resulting in the loss of valuable evidence and an
  25 inability to locate necessary witnesses.
  26 / / /
  27
  28
       01071.0047/671208.1
                                              -16-                      Case No. 5:19-cv-02298
              DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                         DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 17 of 22 Page ID #:287




   1                          THIRD AFFIRMATIVE DEFENSE
   2                                        (Mootness)
   3         Plaintiff’s FAC, in whole or in part, is moot in light of the 2017 amendment to
   4 the ordinance at issue herein, making any alleged violations not “ongoing.”
   5                         FOURTH AFFIRMATIVE DEFENSE
   6                                         (Standing)
   7         Plaintiff lacks standing to bring this action based on alleged violations that are
   8 not ongoing.
   9                          FIFTH AFFIRMATIVE DEFENSE
  10                                          (Waiver)
  11         Plaintiff’s FAC is barred, in whole or in part, due to Plaintiff’s waiver of causes
  12 of action alleged herein.
  13                          SIXTH AFFIRMATIVE DEFENSE
  14                                 (Statute of Limitations)
  15         Defendants are informed and believe that Plaintiff failed to comply with the
  16 applicable statute(s) of limitation, including, but not limited to, 28 U.S.C. § 1658 and
  17 42 U.S.C. § 3610.
  18                        SEVENTH AFFIRMATIVE DEFENSE
  19                                  (Third Parties Liable)
  20         Defendants allege that the acts and omissions complained of are those of
  21 individuals and/or entities other than the answering Defendants and their employee(s).
  22                         EIGHTH AFFIRMATIVE DEFENSE
  23                              (Apportionment of Liability)
  24         Defendants allege that the damages asserted in the FAC were proximately
  25 caused and contributed to by persons and/or entities other than the answering
  26 Defendants and the liability of parties, named or unnamed, should be apportioned
  27 according to their relative degree of fault, if any, and the resulting liability of the
  28 answering Defendants, if any, should be reduced accordingly.
     01071.0047/671208.1
                                            -17-                     Case No. 5:19-cv-02298
           DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                      DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 18 of 22 Page ID #:288




   1                                NINTH AFFIRMATIVE DEFENSE
   2                             (No Unlawful Custom, Policy, or Practice)
   3            Defendants allege that they do not have any unlawful custom, policy, or practice
   4 relevant to the allegations in Plaintiff’s FAC.
   5                               TENTH AFFIRMATIVE DEFENSE
   6                                 (Res Judicata/Collateral Estoppel)
   7            Plaintiff’s FAC is barred, in whole or in part, due to res judicata and/or collateral
   8 estoppel arising from prior related litigation.
   9                             ELEVENTH AFFIRMATIVE DEFENSE
  10                                (Direct Threat to Health and Safety)
  11            Defendants allege that the challenged action falls under the direct threat
  12 exception of 42 U.S.C. § 3604(F)(9), which states, “Nothing in this subsection requires
  13 that a dwelling be made available to an individual whose tenancy would constitute a
  14 direct threat to the health or safety of other individuals or whose tenancy would result
  15 in substantial damage to the property of others.”
  16                             TWELFTH AFFIRMATIVE DEFENSE
  17                         (No Malice, Intent, Willful, or Reckless Disregard)
  18            Defendants allege that they have not engaged in intentional discrimination and
  19 their actions were not done with malice, willfulness, or reckless disregard to the rights
  20 of any person.
  21
  22                           THIRTEENTH AFFIRMATIVE DEFENSE
  23                         (No Objectively Reasonable Effort at Conciliation)
  24            Defendants allege that HUD failed to engage in an objectively reasonable effort
  25 at conciliation as required by the Fair Housing Amendments Act. (Kelly v. Secretary,
  26 U.S. Dept. of Housing and Urban Development (6th Cir. 1993) 3 F.3d 951, 954.)
  27 / / /
  28
       01071.0047/671208.1
                                              -18-                      Case No. 5:19-cv-02298
              DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                         DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 19 of 22 Page ID #:289




   1                                 FOURTEENTH AFFIRMATIVE DEFENSE
   2                                      (Qualified/Discretionary Immunity)
   3            Plaintiff’s FAC is barred, in whole or in part, by the qualified and
   4 discretionary immunities afforded Defendants’ employees.
   5                                                 PRAYER
   6            WHEREFORE, Defendants pray for judgment or relief against Plaintiff as
   7 follows:
   8            1.           That the claims against Defendants be dismissed, with prejudice, and that
   9 the Plaintiff take nothing;
  10            2.                 That any relief be offset by relief afforded to other persons and
  11 entities that brought suit in cooperation with Plaintiff on the same grounds alleged by
  12 Plaintiff herein.
  13            3.           For such other and further relief as this Court deems just and proper.
  14 DATED: September 24, 2020                      ALESHIRE & WYNDER, LLP
                                                    ERIC L. DUNN
  15
                                                    STEPHEN R. ONSTOT
  16                                                BRADEN J. HOLLY
  17
  18
                                                    By:         /s/ Stephen R. Onstot
  19
                                                          STEPHEN R. ONSTOT
  20                                                      Attorneys for COUNTY OF SAN
  21                                                      BERNARDINO, and SAN
                                                          BERNARDINO COUNTY SHERIFF’S
  22                                                      DEPARTMENT
  23
  24
  25
  26
  27
  28
       01071.0047/671208.1
                                              -19-                      Case No. 5:19-cv-02298
              DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                         DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 20 of 22 Page ID #:290




   1                              DEMAND FOR JURY TRIAL
   2            The County of San Bernardino and the San Bernardino County Sheriff’s
   3 Department hereby demand a trial by Jury of all issues so triable pursuant to Rule 38 of
   4 the Federal Rules of Civil Procedure.
   5
   6 DATED: September 24, 2020               ALESHIRE & WYNDER, LLP
   7                                         ERIC L. DUNN
                                             STEPHEN R. ONSTOT
   8                                         BRADEN J. HOLLY
   9
  10
  11                                         By:         /s/ Stephen R. Onstot
                                                   STEPHEN R. ONSTOT
  12                                               Attorneys for COUNTY OF SAN
  13                                               BERNARDINO, and SAN
                                                   BERNARDINO COUNTY SHERIFF’S
  14                                               DEPARTMENT
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       01071.0047/671208.1
                                              -20-                      Case No. 5:19-cv-02298
              DEFENDANTS COUNTY OF SAN BERNARDINO and SAN BERNARDINO COUNTY SHERIFF’S
                         DEPARTMENT’S ANSWER TO FIRST AMENDED COMPLAINT
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 21 of 22 Page ID #:291




   1                                     PROOF OF SERVICE
   2      UNITED STATES OF AMERICA vs. CITY OF HESPERIA, COUNTY OF
           SAN BERNARDINO, and SAN BERNARDINO COUNTY SHERIFF'S
   3                            DEPARTMENT
                             Case No. 5:19-cv-02298
   4
       STATE OF CALIFORNIA, COUNTY OF RIVERSIDE
   5
           At the time of service, I was over 18 years of age and not a party to this action. I
   6 am employed in the County of Riverside, State of California. My business address is
     3880 Lemon Street, Suite 520, Riverside, CA 92501.
   7
           On September 24, 2020, I served true copies of the following document(s)
   8 described as DEFENDANTS COUNTY OF SAN BERNARDINO and SAN
     BERNARDINO COUNTY SHERIFF’S DEPARTMENT’S ANSWER TO
   9 FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     on the interested parties in this action as follows:
  10
             BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document(s)
  11 with the Clerk of the Court by using the CM/ECF system. Participants in the case who are registered
     CM/ECF users will be served by the CM/ECF system. Participants in the case who are not registered
  12 CM/ECF users will be served by mail or by other means permitted by the court rules.
  13        I declare under penalty of perjury under the laws of the United States of America
     that the foregoing is true and correct and that I am employed in the office of a member
  14 of the bar of this Court at whose direction the service was made.
  15            Executed on September 24, 2020, at Riverside, California.
  16
  17                                                   /s/ Sandra D. McLeod
                                                       Sandra D McLeod
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       01071.0047/671208.1
                                                     -1-                    Case No. 5:19-cv-02298 AB(SPx)
                                              PROOF OF SERVICE
Case 5:19-cv-02298-AB-SP Document 33 Filed 09/24/20 Page 22 of 22 Page ID #:292




   1 WILLIAM P. BAR                               Attorneys for Plaintiff
     Attorney General                             United States of America
   2 ERIC S. DREIBAND
     Assistant Attorney General
   3 SAMEENA SHINA MAJEED
     Chief, Housing and Civil Enforcement Section
   4 R. TAMAR HAGLER
     Deputy Chief, Housing and Civil Enforcement
   5 Section
     MEGAN K. WHYTE DE VASQUEZ
   6 MICHELLE A. MCLEOD
     CHRISTOPHER D. BELEN
   7 Trial Attorneys
            U.S. Department of Justice
   8        Civil Rights Division
            Housing and Civil Enforcement Section
   9        950 Pennsylvania Ave., NW – 4CON
            Washington, D.C. 20530
  10        Telephone: (202) 514-4713
            Facsimile: (202) 514-1116
  11 Email: Megal.Whyte.de.Vasquez@usdoj.gov
     Email: michelle.mcleod@usdoj.gov
  12 Email: christopher.belen@usdoj.gov
  13
     NICOLA T. HANNA
  14 United Sates Attorney
     DAVID M. HARRIS
  15 Chief, Civil Division
     KAREN P. RUCKERT
  16 Chief, Civil Rights Section, Civil Division
     MATTHEW NICKELL
  17 Assistant United States Attorney
     KATHERINE M. HIKIDA
  18 Civil Rights Section
           Federal Building, Suite 7516
  19       300 North Los Angeles Street
           Los Angeles, California 90012
  20       Telephone: (213) 894-8805
           Facsimile: (213) 894-7819
  21 Email: Matthew.Nickell@usdoj.gov
     Email: katherine.hikida@usdoj.gov
  22
  23
  24
  25
  26
  27
  28
       01071.0047/671208.1
                                              -2-            Case No. 5:19-cv-02298 AB(SPx)
                                       PROOF OF SERVICE
